791 So.2d 591 (2001)
STATE FARM FIRE AND CASUALTY COMPANY, Appellant,
v.
Susan LEVINE, Appellee.
No. 3D00-1861.
District Court of Appeal of Florida, Third District.
August 15, 2001.
Clark, Robb, Mason & Coulombe and James K. Clark, for appellant.
Holland & Knight and Christopher N. Bellows and Daniel S. Pearson, Miami, for appellee.
Before JORGENSON, GODERICH, and SHEVIN, JJ.
PER CURIAM.
The defendant below appeals from a final judgment entered after a jury verdict for the plaintiff. We affirm due to State Farm's lack of due diligence in investigating juror nondisclosure. See De La Rosa v. Zequeira, 659 So.2d 239 (Fla.1995); Tejada v. Roberts, 760 So.2d 960 (Fla. 3d DCA 2000), review granted, No. SC00-1080, 786 So.2d 1188 (Fla. Nov. 13, 2000). The minimal efforts made to obtain evidence of a nondisclosure came too late. See Tejada, 760 So.2d at 966.
AFFIRMED.